Exhibit (10)(NN)
AMENDED AND RESTATED TAX SHARING AGREEMENT
     THIS AMENDED AND RESTATED TAX SHARING AGREEMENT (this “Agreement”) dated as
of December 1, 2010 among Donegal Group Inc., a Delaware corporation (“DGI”),
Atlantic States Insurance Company, a Pennsylvania stock casualty insurance
company (“Atlantic”), Southern Insurance Company of Virginia, a Virginia stock
casualty insurance company (“Southern”), Le Mars Insurance Company, an Iowa
stock casualty insurance company (“Le Mars”), The Peninsula Insurance Company, a
Maryland stock casualty insurance company (“Peninsula”), Peninsula Indemnity
Company, a Maryland stock casualty insurance company (“PIC”), Sheboygan Falls
Insurance Company, a Wisconsin stock casualty insurance company (“SFIC”), and
Michigan Insurance Company, a Michigan stock casualty insurance company
(“MICO”). Atlantic, Southern, Le Mars, Peninsula, PIC, SFIC and MICO are each
referred to herein as the “Subsidiary.”
     WHEREAS, each Subsidiary is a member of an affiliated group (the “Group”)
within the meaning of section 1504(a) of the Internal Revenue Code of 1986, as
amended (the “Code”) of which DGI is the common parent corporation and each
Subsidiary has been a party to a separate tax-sharing agreement with DGI;
     WHEREAS, DGI will continue to include each Subsidiary in its consolidated
federal income tax returns in accordance with Code sections 1501 and 1502 and
wishes to enter into this Agreement so that DGI and each Subsidiary are all
parties to the same tax-sharing agreement;
     WHEREAS, the parties hereto deem it equitable that, with respect to each
taxable year for which a consolidated return is filed on behalf of the Group,
each Subsidiary shall pay DGI an amount equal to its Separate Company Tax
Liability (as hereinafter defined); and
     WHEREAS, the parties wish to provide for the treatment of various other
matters that may arise as a result of the filing of consolidated returns, and
the parties wish to set forth in this Agreement the agreement between DGI and
each Subsidiary with respect to the allocation and settlement of the federal,
state and local taxes of the Group with respect to each taxable period ending on
or after the date hereof during which such Subsidiary is included in the
affiliated group of which DGI is the common parent (the “Affiliation Periods”).
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and intending to be legally bound hereby, the parties agree as follows:
     1. Filing of Returns. With respect to each Affiliation Period, DGI shall
file, and each Subsidiary shall agree to join in the filing of, consolidated
federal income tax returns on

-1



--------------------------------------------------------------------------------



 



behalf of the Group. Each Subsidiary shall execute and file such consents,
elections and other documents as DGI reasonably requests with respect to the
filing of the Group’s consolidated federal income tax returns, and shall,
consistently with Section 4, timely provide to DGI such information as may be
necessary for the filing of such returns or for the determination of amounts due
under this Agreement. Each Subsidiary acknowledges and agrees that the rights
conferred upon DGI in connection with the filing of the Group’s returns include,
without limitation, the right to reasonably determine the allocation of income
or loss of DGI and any other subsidiary between the last Affiliation Period and
the next taxable period. Each Subsidiary shall file all federal, state, local
and foreign tax returns with respect to all periods for which such Subsidiary
does not join DGI in filing a consolidated return and the Subsidiary shall be
responsible for the payment of all taxes in connection therewith. The Subsidiary
shall file any such tax returns in a manner consistent with the manner in which
DGI filed its returns for Affiliation Periods except as required by law or to
the extent any inconsistency would not adversely affect the tax returns of the
Group.
     2. Tax Payments.
          (a) Due Dates. Except as otherwise provided in this Agreement:
(i) each Subsidiary will pay to DGI the amount due DGI, as determined under
Section 2(b), no later than the due date for the filing of any federal income
tax return of the Group that includes such Subsidiary, and (ii) DGI will pay to
each Subsidiary the amount due such Subsidiary, as determined under Section
2(c), no later than the due date for the filing of any federal income tax return
of the Group that includes such Subsidiary; provided, however, that no later
than each estimated federal income tax payment date of the Group for which the
Group actually incurs a federal income tax liability with respect to an
Affiliation Period, each Subsidiary shall pay to DGI the greater of (i) the
minimum amount required to be paid to avoid the imposition of any penalties or
additions to tax under the Code, determined on the same basis as the total
amount due for an Affiliation Period under Section 2(b) or (ii) one-fourth of
the amount estimated to be payable by such Subsidiary for such taxable year
under Section 2(b). The amount of any overpayment or underpayment pursuant to
this Section 2(a) shall be credited against, or added to, as the case may be,
the amount otherwise required to be paid for the period within which the amount
of such overpayment or underpayment first becomes reasonably ascertainable. The
settlements may be satisfied by check, wire transfer or through intercompany
accounts as the parties may mutually agree.
          (b) Amount Due to DGI. Each Subsidiary shall pay DGI in the time and
manner described in Section 2(a) an amount equal to any Separate Company Tax
Liability of that Subsidiary. The “Separate Company Tax Liability” for any
Affiliation Period shall be the amount, if any, of the federal income tax
liability, including, without limitation, liability for any penalty, fine,
additions to tax, interest, minimum tax, alternative minimum tax and other items
applicable to that Subsidiary in connection with the determination of the
Subsidiary’s tax liability, which the Subsidiary would have incurred had it
filed a separate federal income

-2



--------------------------------------------------------------------------------



 



tax return for such Affiliation Period, computed in the manner prescribed in
Income Tax Regulation section 1.1552-1(a)(2)(ii), except that no carryforward or
carryback of losses or credits shall be allowed.
          The Separate Company Tax Liability for a Subsidiary shall be
determined by DGI, with the cooperation and assistance of the Subsidiary, in a
manner consistent with (i) general tax accounting principles, (ii) the Code and
regulations thereunder and (iii) so long as a reasonable legal basis exists
therefor, prior custom and practice. In addition, transactions or items between
DGI and a Subsidiary that are deferred under the federal income tax return shall
also be deferred for purposes of this Agreement until such time as they are
restored or otherwise triggered into income under the Code or regulations.
          (c) Amount due to a Subsidiary. In the event a Subsidiary does not
have Separate Company Tax Liability for an Affiliation Period, but instead
either incurs net losses or credits for such period, DGI shall pay the
Subsidiary in the time and manner prescribed in Section 2(a) the amount by which
the Group’s federal income tax liability for such period is actually reduced by
reason of the actual use of such losses or credits attributable to the
Subsidiary in the Group’s federal income tax return.
          In the event a Subsidiary incurs any tax losses or tax credits that,
as permitted under the Code and the regulations, are carried back or forward to
one or more Affiliation Periods, DGI shall pay that Subsidiary an amount equal
to the amount by which the Group’s federal income tax liability is actually
reduced by reason of the actual use of such carried over losses or credits in
the Group’s federal income tax return. Any payment from DGI to the Subsidiary
required on account of such carryover shall be paid within 15 days of the date
the benefit of the carryover is realized by DGI by reason of the receipt of a
refund or credit of taxes.
          (d) Paying Agent. DGI agrees to make all required payments to the
Internal Revenue Service (“IRS”) of the consolidated federal income tax
liability, if any, of the Group.
     3. Adjustments to Tax Liability.
          (a) Adjustment-Related Payments. If the consolidated federal income
tax liability of the Group or any of its members is adjusted for any taxable
period for any reason other than a loss or credit carryback to the extent
already provided for in Section 2(c), whether by means of an amended return,
judicial decision, claim for refund or tax audit by the IRS, the Separate
Company Tax Liability or the amount of tax benefits realized by the Group by
reason of the use of a Subsidiary’s losses or credit shall be recomputed to give
effect to such adjustment, and the amount of any payments due under Section 2
shall be appropriately adjusted. Any additional payment between DGI and a
Subsidiary required by reason of such recomputed Separate Company Tax Liability
or Group tax refund or credit shall include an allocable share of any refunded
interest received from the IRS, if applicable,

-3



--------------------------------------------------------------------------------



 



or deficiency interest, penalties and additions to tax, if applicable. Such
allocable share of refunded interest or deficiency interest, penalties and
additions to tax shall be paid or charged, respectively, to a Subsidiary to the
extent such amount relates to (i) reduced Group tax liability due to decreased
Separate Company Tax Liability or increased Group tax refund or credit resulting
from increased use of a Subsidiary’s losses or credits, on the one hand, or (ii)
increased Group tax liability due to increased Separate Company Tax Liability or
decreased Group tax benefits arising from decreased use of a Subsidiary’s losses
or credits, on the other hand.
          (b) Timing of Payments. Any payments to be paid to or by a Subsidiary
under this Section 3 shall be made on or before the earliest to occur of (i) a
decision by a court of competent jurisdiction that is not subject to further
judicial review by appeal or otherwise and that has become final, (ii) the
expiration of the time for (A) filing a claim for refund or (B) instituting suit
in respect to a claim for refund disallowed in whole or in part by the IRS or
for which the IRS took no action, (iii) the execution of a closing agreement
under section 7121 of the Code or the acceptance by the IRS or its counsel of an
offer in compromise under section 7122 of the Code or any successor provisions,
(iv) the expiration of 30 days after (A) IRS acceptance of a Waiver of
Restrictions on Assessment and Collection of Deficiency in Tax on Overassessment
on Internal Revenue Form 870 or 870-AD or any successor or comparable form, or
(B) the expiration of the ninety-day period after receipt of the statutory
notice of deficiency resulting in immediate assessment, unless within such
30 days DGI notifies the Subsidiary of its intent to attempt recovery of any
relevant amounts paid under the waiver by filing a timely claim for refund,
(v) the expiration of the statute of limitations with respect to the relevant
period or (vi) any other event the parties reasonably agree is a final
determination of the tax liability at issue.
     4. Books and Records. DGI and each Subsidiary agree that the preparation of
the federal income and other tax returns, amended returns, claims for refund or
IRS examination or litigation relating to the foregoing may require the use of
records and information that is within the exclusive possession and control of
either of DGI and the Subsidiary. DGI and each Subsidiary will provide such
records, information and assistance, which may include making employees of any
of the foregoing entities available to provide additional information and
explanation material, requested by DGI or the Subsidiary, as the case may be,
during regular business hours, in connection with any of the developments
described in the preceding sentence; provided, however, that each Subsidiary
shall provide DGI with all information necessary to enable DGI to file the Group
consolidated federal income tax return for each Affiliation Period as soon as
practicable, but in no event later than five months after the last day of such
Affiliation Period, and on the date the Group federal income tax returns that
include a Subsidiary are filed, DGI shall provide that Subsidiary with those
portions of such returns relating to the Subsidiary. Each of the parties agrees
that it shall retain, until the expiration of the applicable statute of
limitations, including extensions, copies of any tax returns for any Affiliation
Periods and for any other periods that might be subject to

-4



--------------------------------------------------------------------------------



 



adjustment under this Agreement, and supporting work schedules and other records
or information, that may be relevant to the tax returns of the parties, and that
it will not destroy or otherwise dispose of such records and information without
providing the other parties with a reasonable opportunity to review and copy
such records and information.
     5. Assignment. This Agreement shall not be transferable or assignable by
any of the parties without the prior written consent of the other parties. The
rights and obligations hereunder of the parties shall be binding upon and inure
to the benefit of the parties and their respective permitted successors and
assigns. This Agreement shall be binding upon each corporation in which a
Subsidiary owns, directly or indirectly, stock meeting the requirements of
section 1504(a)(2) of the Code, whether or not the Subsidiary owns stock in such
corporation upon the execution of this Agreement or at any time during
Affiliation Periods, and the Subsidiary shall cause each such corporation as
soon as practicable to assent formally to the terms of this Agreement. Except as
herein otherwise specifically provided, nothing in this Agreement shall confer
any right or benefit upon any person or entity other than the parties and their
respective successors and permitted assigns.
     6. Disputes. Any dispute concerning the interpretation of this Agreement or
amount of payment due under this Agreement shall be resolved by DGI’s regular
independent registered public accounting firm for federal income tax matters,
whose judgment shall be conclusive and binding on the parties and who shall act
in consultation with DGI’s tax counsel.
     7. Tax Controversies. If any party receives notice of a tax examination,
audit or challenge involving amounts subject to this Agreement, such party shall
timely notify the other parties of the information and shall provide the other
parties a written copy of any relevant letters, forms or schedules received from
the IRS or otherwise in its possession and shall provide notice and information
relating to all material proceedings in connection therewith. In any audit
conference or other proceeding with the IRS or in any judicial proceedings
concerning the determination of the federal income tax liabilities of the Group
or any of its members, including any Subsidiary, the Group and each of its
members shall be represented by persons selected by DGI. Except as otherwise
expressly provided in Section 6, the settlement and terms of settlement of any
issues relating to such proceeding shall be in the sole discretion of DGI, and
each Subsidiary hereby appoints DGI as its agent for the purpose of proposing
and concluding any such settlement. Notwithstanding anything to the contrary in
this Agreement, in no event shall DGI be obligated to file any amended returns
or claims for refund with respect to Affiliation Periods.
     8. State and Local Taxes. To the extent appropriate, all provisions of this
Agreement shall apply with the same force and effect to any state or local
income tax liabilities that are computed on a combined, consolidated or unitary
method; provided, however, that appropriate adjustments shall be made to the
provisions hereof, including computation of Separate Company Tax Liability, with
respect to any period within an

-5



--------------------------------------------------------------------------------



 



Affiliation Period during which a Subsidiary or a Subsidiary’s items were not
included on a return of DGI or other members of the Group, or were included on a
return of members of the Group other than DGI.
     9. Indemnity. If any party to this Agreement other than DGI is required to
pay tax to the IRS or any state taxing authority in excess of its Separate
Company Tax Liability as determined hereunder, such party shall be entitled to
reimbursement of the excess liability payment from the party to whom the excess
is properly allocable under this Agreement.
     10. Miscellaneous.
          (a) Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated unless such invalidity or
unenforceability would frustrate the essential purposes of the parties in
entering into this Agreement. In the event that any such term, provision,
covenant or restriction is held to be invalid, void or unenforceable, the
parties hereto shall use their best efforts to find and employ an alternate
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction.
          (b) Parties in Interest. Except as otherwise specifically provided,
nothing in this Agreement expressed or implied is intended to confer any right
or benefit upon any person, firm or corporation other than the parties and their
respective successors and permitted assigns.
          (c) Change of Law. If, due to any change in applicable law or
regulations or the interpretation thereof by any court of law or other governing
body having jurisdiction subsequent to the date of this Agreement, performance
of any provision of this Agreement or any transaction contemplated thereby shall
become impracticable or impossible, the parties shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such provision.
          (d) Confidentiality. Subject to any contrary requirement of law and
the right of each party to enforce its rights hereunder in any legal action,
each party agrees that it shall keep strictly confidential, and shall cause its
employees and agents to keep strictly confidential, any information which it or
any of its agents or employees may acquire pursuant to, or in the course of
performing its obligations under, any provision of this Agreement; provided,
however, that such obligation to maintain confidentiality shall not apply to
information which (i) at the time of disclosure was in the public domain not as
a result of acts by the receiving party or (ii) was in the possession of the
receiving party at the time of disclosure.

-6



--------------------------------------------------------------------------------



 



          (e) Counterparts. For the convenience of the parties, any number of
counterparts of this Agreement may be executed by the parties hereto, and each
such executed counterpart shall be, and shall be deemed to be, an original
instrument.
          (f) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to its conflict of law provisions.
          (g) Effect of Agreement. This Agreement shall supersede any other tax
sharing arrangement or agreement in effect between the parties. Nothing in this
Agreement is intended to change or otherwise affect any election made by or on
behalf of the Group with respect to the calculation of earnings and profits
under section 1552 of the Code.
          (h) Interest. Any payment required to be made hereunder and not made
when due shall bear interest at the rate per annum determined, from time to
time, by the prevailing average rate earned on the investments of the party
required to make payment.
          (i) Term of Agreement. This Agreement shall become effective as of the
date hereof and shall continue, unless earlier terminated by mutual agreement of
the parties, until the expiration of the applicable statute of limitations,
including extensions, for the Affiliation Period (the “Final Date”); provided
that the provisions of Sections 1, 2 and 3 shall continue to apply after the
Final Date only to the extent they deal with matters relevant to tax periods
that end on or before such Final Date or that begin prior to and end after such
Final Date.
          (j) Modifications. This Agreement may be modified or amended only
pursuant to an instrument in writing executed by all the parties hereto.
          (k) Entire Agreement. This Agreement constitutes the entire agreement
among the parties relating to the allocation of the consolidated and combined
tax liabilities of the Group between or among the parties.
          (l) Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein shall be validly given, made or
served, if in writing and delivered personally, by e-mail or reputable national
delivery service to:
          DGI:
1195 River Road
Marietta, PA 17547
Attention: Chief Executive Officer

-7



--------------------------------------------------------------------------------



 



Atlantic:
1195 River Road
Marietta, PA 17547
Attention: Chief Executive Officer
Southern:
1195 River Road
Marietta, PA 17547
Attention: Chief Executive Officer
Le Mars:
1195 River Road
Marietta, PA 17547
Attention: Chief Executive Officer
Peninsula:
1195 River Road
Marietta, PA 17547
Attention: Chief Executive Officer
PIC:
1195 River Road
Marietta, PA 17547
Attention: Chief Executive Officer
SFIC:
511 Water Street
Sheboygan Falls, WI 53085
Attention: Chief Executive Officer
MICO:
1700 East Beltline N.E., Suite 100
Grand Rapids, MI 49525
Attention: Chief Executive Officer
or to such other address as any party may have furnished to the other parties

-8



--------------------------------------------------------------------------------



 



in writing in accordance with this Section 13(l).
     IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to
be executed by their duly authorized officers as of December 1, 2010.

                      SOUTHERN INSURANCE COMPANY OF VIRGINIA   DONEGAL GROUP
INC.    
 
                   
By:
  /s/ Donald H. Nikolaus       By:   /s/ Donald H. Nikolaus    
 
 
 
Donald H. Nikolaus
Chief Executive Officer          
 
Donald H. Nikolaus
Chief Executive Officer    
 
                    LE MARS INSURANCE COMPANY       ATLANTIC STATES INSURANCE
COMPANY    
 
                   
By:
  /s/ Daniel J. Wagner       By:   /s/ Jeffrey D. Miller    
 
 
 
Daniel J. Wagner, Senior Vice President and Treasurer          
 
Jeffrey D. Miller, Senior Vice President and Chief Financial Officer    
 
                    SHEBOYGAN FALLS INSURANCE COMPANY   THE PENINSULA INSURANCE
COMPANY    
 
                   
By:
  /s/ Lee F. Wilcox       By:   /s/ G. Eric Crouchley, III    
 
 
 
Lee F. Wilcox, President          
 
G. Eric Crouchley, III, President    
 
                    PENINSULA INDEMNITY COMPANY       MICHIGAN INSURANCE COMPANY
   
 
                   
By:
  /s/ G. Eric Crouchley, III       By:   /s/ Ermil L. Adamson    
 
 
 
G. Eric Crouchley, III, President          
 
Ermil L. Adamson, President    

-9